DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 2, the claim requires “the first electrode and the second electrode are disposed on the second capacitor electrode,” in lines 4-5. The first electrode and the second electrode appear to refer to RME1 and RME2 in Applicant’s disclosure. As can be seen in Applicant’s Figures 12 and 14, electrode RME1 is on the capacitor electrodes CSE1, CSE2, and CSE3. However, electrode RME2 is not on the capacitor electrodes. Therefore, the first and second electrodes being disposed on the second capacitor electrode is not described in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 2, the claim requires “the first electrode and the second electrode are disposed on the second capacitor electrode,” in lines 4-5. The meaning of “disposed on” is unclear. It is not clear if the first and second electrode are on the same layer as the second electrode, on a layer above the second electrode, or on a layer above the second electrode and overlapping the second electrode.
	For purposes of examination, “disposed on” has been interpreted to mean on a layer above the second electrode but not necessarily overlapping.
	Claims 3-6 and 10 are indefinite due to their dependence on indefinite claim 2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0125506) in view of Li et al. (US 2018/0261663).
In reference to claim 1, Kim (US 2017/0125506), hereafter “Kim,” discloses a display device, with references to Figures 4 and 14, comprising: 
a first voltage line, 1310 in Figure 14, disposed on a substrate, a first power supply voltage being applied to the first voltage line, paragraphs 121 and 294; 
a buffer layer 412 disposed on the first voltage line;
a first transistor including a semiconductor pattern 416 disposed on the buffer layer, paragraph 185; 
a first insulating layer 418 disposed on the semiconductor pattern of the first transistor; 
a first capacitor electrode 425 disposed on the first insulating layer; 
a second insulating layer 414 disposed on the first capacitor electrode; and
 a first electrode 231 and a second electrode 253 disposed on the second insulating layer and spaced apart from each other, paragraph 237, wherein
 the second electrode is electrically connected to the first voltage line, paragraph 169.
Kim does not disclose the first voltage line overlaps the first capacitor electrode in a thickness direction of the substrate.
Li et al. (US 2018/0261663) discloses a display device including teaching a first voltage line overlaps with a first capacitor electrode in a thickness direction of the substrate, paragraph 52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first voltage line to overlap the first capacitor electrode in a thickness direction of the substrate. One would have been motivated to do so in order to make the first voltage line wide to reduce the voltage drop of the line, id.
In reference to claim 2, Kim discloses a second capacitor electrode 424 disposed on the second insulating layer and overlapping the first capacitor electrode in the thickness direction of the substrate, wherein the first electrode and the second electrode are disposed on the second capacitor electrode, 
Kim in view of Li discloses the capacitor overlapping the first voltage line in the thickness direction of the substrate, it flows naturally from the combination that the second capacitor electrode overlaps the first voltage line in the thickness direction of the substrate.
In reference to claim 5, Kim discloses the first electrode 231 is electrically connected to the second capacitor electrode 424, paragraph 213.
In reference to claim 6, Kim discloses the second capacitor electrode overlaps the first electrode in the thickness direction of the substrate, Figure 4.
Kim discloses the second capacitor electrode is on a material level between the first electrode and the first voltage line and Kim in view of Li discloses the first voltage line overlapping the capacitor region. It flows naturally from the combination that the second capacitor electrode is disposed between the first electrode and the first voltage line. 
In reference to claim 7, Kim discloses a second voltage line 106 disposed on the substrate, a second power supply voltage being applied to the second voltage line, paragraph 121, wherein the buffer layer 412 is disposed on the second voltage line (same material as auxiliary common line 1010, Figure 12), paragraph 268.
In reference to claim 9, Kim discloses the first transistor comprises a gate electrode 420 disposed on the first insulating layer 418, and a first electrode 422 disposed on the second insulating layer 414, wherein the first electrode of the first transistor is electrically connected to the second voltage line (“transmit…an anode voltage”), paragraph 205.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0125506) in view of Li et al. (US 2018/0261663) as applied to claim 1 above and further in view of Kimura (US 2003/0071771).
In reference to claim 11, Kim does not disclose a second transistor including: 
a semiconductor pattern disposed on the buffer layer; and
 a first electrode disposed on the first insulating layer; and a second capacitor electrode disposed on the second insulating layer, wherein 
the first electrode of the second transistor is electrically connected to the semiconductor pattern of the second transistor through a first contact hole penetrating the first insulating layer, and
 the second capacitor electrode does not overlap the first contact hole in the thickness direction of the substrate.
Kimura (US 2003/0071771), hereafter “Kimura,” discloses  display device including teaching a second transistor, 121 in Figure 4,including: 
a semiconductor pattern disposed on the buffer layer; and
 a first electrode disposed on the first insulating layer; and a second capacitor electrode 114 disposed on the second insulating layer, paragraphs 59 and 60, wherein 
the first electrode of the second transistor is electrically connected to the semiconductor pattern of the second transistor 122 through a first contact hole penetrating the first insulating layer, and
[AltContent: arrow] the second capacitor electrode does not overlap the first contact hole in the thickness direction of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display device to include a second transistor including a semiconductor pattern disposed on the buffer layer; and a first electrode disposed on the first insulating layer; and a second capacitor electrode to be disposed on the second insulating layer, wherein the first electrode of the second transistor is electrically connected to the semiconductor pattern of the second transistor through a first contact hole penetrating the first insulating layer, and the second capacitor electrode does not overlap the first contact hole in the thickness direction of the substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one pixel layout for another.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0125506) in view of Li et al. (US 2018/0261663) as applied to claim 1 above and further in view of Chen et al. (US 2017/0154919).
In reference to claim 14, Kim in view of Li does not disclose a light emitting element disposed on the first electrode and the second electrode, wherein an end of the light emitting element is electrically connected to the first electrode, and another end of the light emitting element is electrically connected to the second electrode.
Chen et al. (US 2017/0154919) discloses a display device including teaching a light emitting element, 20 in Figure 1B, disposed on the first electrode and the second electrode 107, wherein an end of the light emitting element is electrically connected to the first electrode, and another end of the light emitting element is electrically connected to the second electrode, paragraph 21 and 22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a light emitting element to be disposed on the first electrode and the second electrode, wherein an end of the light emitting element is electrically connected to the first electrode, and another end of the light emitting element is electrically connected to the second electrode. To do so would have merely been to apply a known technique to improve similar devices in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case applying the active matrix structure of an OLED display as in Kim to a micro-LED display.
	
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0125506) in view of Kimura (US 2003/0071771).
In reference to claim 15, Kim discloses a display device, with references to Figures 4 and 14, comprising: 
a first voltage line, 1310 in Figure 14, disposed on a substrate, a first power supply voltage being applied to the first voltage line, paragraphs 121 and 294; 
a buffer layer 412 disposed on the first voltage line;
a semiconductor layer 416 disposed on the buffer layer, paragraph 185, and including a semiconductor pattern of a first transistor and a semiconductor pattern of a second transistor, ; 
a first insulating layer 418 disposed on the semiconductor layer; 
a first conductive layer disposed on the first insulating layer and including a gate electrode 420 of the first transistor, paragraph 187;
a second insulating layer 414 disposed on the first conductive layer, paragraph 197;
a second conductive layer disposed on the second insulating layer and including a first capacitor electrode 424 and a first electrode of the second transistor; 
a third insulating layer 426 disposed on the second conductive layer, paragraph 207; and
 a third conductive layer disposed on the third insulating layer and including a first electrode 231 of the first transistor, paragraph 237, wherein
Kim does not disclose the semiconductor layer includes a semiconductor pattern of second transistor,
the second conductive layer includes a first electrode of the second transistor,
the first electrode of the second transistor is electrically connected to the gate electrode of the first transistor through a first contact hole penetrating the second insulating layer, and
the third conductive layer does not overlap the first contact hole in a thickness direction of the substrate.
Kimura discloses a display device including teaching the semiconductor layer includes a semiconductor pattern of second transistor 122 in Figure 4,
the second conductive layer including a first electrode of the second transistor 121,
the first electrode of the second transistor is electrically connected to the gate electrode 113 of the first transistor 122 through a first contact hole penetrating the second insulating layer, and
a third conductive layer 161 that does not overlap the first contact hole in a thickness direction of the substrate, Figures 4 (reproduced below) and 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the semiconductor layer to include a semiconductor pattern of second transistor, the second conductive layer to include a first electrode of the second transistor, the first electrode of the second transistor to be electrically connected to the gate electrode of the first transistor through a first contact hole penetrating the second insulating layer, and the third conductive layer to not overlap the first contact hole in a thickness direction of the substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In [AltContent: arrow]this case substituting one pixel layout for another.

In reference to claim 20, Kim discloses a second voltage line 106 disposed on the substrate, a second power supply voltage being applied to the second voltage line, paragraph 121, wherein the buffer layer 412 is disposed on the second voltage line (same material as auxiliary common line 1010, Figure 12), paragraph 268.

Allowable Subject Matter
Claims 8, 12, 13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the second voltage line overlaps the second electrode in the thickness direction of the substrate; in combination with the other recited limitations in the base claims.
Claim 12 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a third insulating layer disposed on the gate electrode of the first transistor, wherein the second transistor includes a first electrode disposed on the third insulating layer, the first transistor includes a first electrode disposed on the second insulating layer, and the second insulating layer is disposed on the third insulating layer; in combination with the other recited limitations in the base claims.
Claim 13 depends on claim 12 and would be allowable in combination with the other recited limitations in the respective base claims.
Claim 16 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising the third conductive layer includes a second capacitor electrode and the second capacitor electrode overlaps the first capacitor electrode in the thickness direction of the substrate; in combination with the other recited limitations in the base claims.
Claim 17 depends on claim 16 and would be allowable in combination with the other recited limitations in the respective base claims.
Claim 18 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a fourth insulating layer disposed on the third conductive layer; and a first electrode and a second electrode disposed on the fourth insulating layer and spaced apart from each other, wherein the second electrode is electrically connected to the first voltage line, and the first voltage line overlaps the first capacitor electrode in the thickness direction of the substrate; in combination with the other recited limitations in the base claims.
Claim 19 depends on claim 18 and would be allowable in combination with the other recited limitations in the respective base claims.

Claims 3, 4, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising the third conductive layer includes a second capacitor electrode and the second capacitor electrode overlaps the first capacitor electrode in the thickness direction of the substrate; in combination with the other recited limitations in the base claims.
Claim 4 depends on claim 3 and would be allowable in combination with the other recited limitations in the respective base claims.
Claim 10 would be allowable because the prior art of record fails to teach or fairly suggest the structure a light blocking layer disposed on the substrate, wherein the buffer layer is disposed on the light blocking layer, and the second capacitor electrode is electrically connected to the light blocking layer; in combination with the other recited limitations in the base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897